Citation Nr: 0115787	
Decision Date: 06/08/01    Archive Date: 06/18/01	

DOCKET NO.  00-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), denying the veteran 
entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on being housebound.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's disabilities do not render him unable to 
care for most of his daily personal needs without assistance 
from others, nor do they render him unable to protect himself 
from the hazards and dangers incident to his daily 
environment.

3.  The veteran has no single disability rated 100 percent 
disabling and he is not confined to his dwelling or immediate 
premises due to his disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1501, 
1521 (West 1991); 38 C.F.R. §§  3.351, 3.352(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evidence of record sufficiently 
demonstrates that he cannot "essentially exist without the 
regular aid and assistance of another person."  

Entitlement to aid and attendance benefits is predicated upon 
the evidence of record showing that the veteran is so 
helpless as to need regular aid and attendance of another 
person.  A person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind, as 
to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d).  

Determination as to the need of regular aid and attendance 
must be based on actual requirement of personal assistance 
from others.  In making such determination, consideration is 
given to such conditions as:  Inability of the claimant to 
dress and undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliance; inability of the 
claimant to feed himself due to loss of coordination of the 
upper extremities or through extreme weakness; inability to 
tend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper basis 
for the determination, and it is defined as that condition 
which, through its essential character, actually requires the 
claimant to remain in bed.  It is not required that all the 
disability conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal function, which the claimant is unable to perform, 
should be considered in connection with his contention as a 
whole.  It is only necessary that evidence establish that the 
claimant is so helpless as to need regular aid and 
assistance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a).  


Factual Background.

The veteran was granted entitlement to permanent and total 
disability evaluation for pension purpose by the August 1998 
rating decision from which this appeal ensued.  His principal 
nonservice-connected disabilities, as classified by the RO, 
consist of dysthymia, rated 50 percent disabling; coronary 
artery disease with history of ischemic and sinus 
bradycardia, rated 30 percent disabling; low back pain with 
spinal stenosis, spondylolisthesis, rated 20 percent 
disabling; gastroesophageal reflux disease, rated 10 percent 
disabling; and bronchitis with chronic obstructive pulmonary 
disease, rated 10 percent disabling.  Additional 
disabilities, none of which are shown to preclude functional 
impairment, have also been identified by the RO.

The record reflects that, between March 1996 and February 
1998, the veteran was evaluated and treated by VA for a 
number of clinically identified disorders, to include 
degenerative joint disease, gastroesophageal reflux disease, 
tinnitus and dysthymia.  

In March 1998, the veteran was awarded Social Security 
Administration disability insurance benefits based on a 
finding of impairment resulting from coronary artery disease, 
low back pain, dysthymia, and post-traumatic stress disorder.  
The decision awarding the veteran Social Security 
Administration benefits noted that, the impairment resulting 
from the aforementioned disorders, prevented the veteran from 
standing and walking for prolonged periods of time, 
frequently lifting and carrying more than 5 pounds with a 
heaviest weight lifted of no more than 10 pounds, and from 
performing stressful work.  

Clinical evidence used by the Social Security Administration 
in making its determination included a November 1997 
disability determination evaluation of the veteran by a 
private physician.  This evaluation noted the veteran's 
complaints, family, medical and work history, as well as his 
activities of daily living.  The veteran reported that he and 
his wife live in their own double-wide trailer.  He said he 
is up and around at 7 o'clock in the morning, and "messes" 
around in the yard and goes fishing and hunting if he feels 
good.  If he doesn't feel good, he'll stay in bed all day.  
He said that he stays out most of the day and doesn't like 
being indoors.  Hunting and fishing were reported to be his 
hobbies and fun activity.  A December 1997 psychiatric 
evaluation of the veteran by a private psychologist reported 
that the veteran's mental disabilities resulted in moderate 
restrictions on his activities of daily living.

A private physician assessed the veteran's physical residual 
functional capacity in December 1997.  This assessment found 
that the veteran could stand and/or walk as well as sit (with 
normal breaks) for a total of about 6 hours in an 8-hour 
workday.  It was further found that the veteran's ability to 
push and/or pull was unlimited, exclusive of restrictions on 
lifting or carrying weights of 50 and 25 pounds, occasionally 
and infrequently, respectively.  The veteran was further 
found to have no visual, postural and/or manipulative 
limitations.  Postural limitations were descriptively noted 
to include climbing, balancing, stooping, kneeling, crouching 
and crawling.  Manipulative limitations consisted of reaching 
in all directions, handling (gross manipulation), fingering 
(fine manipulations), and feeling (skin receptors).  

On a VA fee-basis examination in October 1999, the veteran 
was characterized by his examiner as well developed and well 
nourished.  His posture and gait were normal.  Examination of 
his eyes and musculoskeletal system, to include his 
extremities, was normal.  There was no clinical evidence of 
heart disease and the veteran's lungs were in normal limits.  
The veteran could make a fist.  He was noted to have limited 
function relative to standing and walking secondary to 
subjective fatigue, weakness and increasing pain in his lower 
back.  

Analysis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law rewrites the 
38 U.S.C. §§ 5100-5197 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the veteran was 
provided a VA rating examination in connection with his 
current claim.  The RO has collected all identified medical 
records to include records used by the Social Security 
Administration in reaching their determination relevant to 
the veteran's claim for Social Security Administration 
disability benefits.  The veteran was provided notice of the 
applicable laws and regulations and a statement of the case 
furnished to him in October 1999.  There is no indication in 
the record that there is any additional evidence which would 
aid in substantiating the veteran's claim that has not been 
associated with the claims file.  The Board finds the veteran 
is not prejudiced by appellate review at this time without 
initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, VA has 
satisfied its duty to notify and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

It is the essential contention of the veteran that his 
physical limitations qualify him for aid and attendance.

Here, the evidence of record shows that the veteran is not a 
patient in a nursing home due to mental or physical 
incapacity or that he is helpless or blind, or is so nearly 
helpless or blind, as to need the aid and assistance of 
another person.  While the veteran has low back problems, a 
psychiatric disability diagnosed as dysthymia, as well as 
coronary artery disease, he is nevertheless shown on 
objective evaluation to have full functioning of his 
extremities for the purposes of dressing himself, keeping 
himself ordinarily clean and presentable and feeding himself.  
He can attend to the wants and needs of nature and protect 
himself from the hazards and dangers incident to his daily 
environment.  VA clinical data and disability evaluations 
provided to the veteran by the Social Security Administration 
to assess his functional impairment, although noting definite 
limitations associated with physical impairment stemming 
primarily from the veteran's low back disorder, coronary 
artery disease and dysthymia, do not establish that his 
disabilities render him unable to attend to the needs of 
daily living without the regular aid and attendance of 
another person.  Rather, to the contrary, restrictions of the 
veteran's activities of daily living attributable to his 
psychiatric disabilities were found to be only moderate by 
the Social Security Administration examining psychologist in 
October 1997.  Furthermore an assessment of his physical 
functioning by an examining physician that same month 
disclosed no postural, manipulative, or visual limitations 
and his exertional limitations were essentially minimal, 
exclusive of weight restrictions on his ability to lift 
and/or carry.  VA examination in October 1999, noting that 
the veteran's musculoskeletal system was essentially normal 
and that he had normal gait and posture, did not demonstrate 
otherwise.  This examination clearly reflects only limited 
functional impairment resulting largely from the veteran's 
low back disorder, but not to the extent where the veteran's 
inability to perform the activities of daily living is 
precluded.

Furthermore, the evidence of record does not show that the 
veteran is housebound.  Entitlement to this benefit is 
predicated upon the evidence of record showing a single 
permanent disability rated 100 percent disabling, with 
additional disabilities independently ratable at 60 percent 
or more disabling; or upon establishing, in addition to the 
100 percent disability rating, confinement to the dwelling 
and immediate premise.  38 U.S.C.A. §§ 1502(c), 1521(e); 
38 C.F.R. § 3.351(d).  Here, the veteran has no single 
disability rated 100 percent disabling.  Moreover, the 
evidence on file does not reveal that he is confined to the 
house and immediate premises by reason of disability.  
Accordingly, entitlement to housebound benefits is not 
established.

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt, but does not find that 
the evidence is approximately balanced such as to warrant its 
application.


ORDER

Special monthly pension based on the need for regular aid and 
attendance or on being housebound is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

